Citation Nr: 1549343	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent for right wrist DeQuervain's tenosynovitis and carpal tunnel syndrome, status post ganglion cyst removal.

3.  Entitlement to an initial evaluation in excess of 10 percent for right wrist surgical scars status post ganglion cyst removal as secondary to right wrist DeQuervain's tenosynovitis with carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002 and August 2005 to October 2008.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and an August 2013 rating decision issued by the VA RO in Nashville, Tennessee.  Jurisdiction is now with the VA RO in Philadelphia, Pennsylvania. 

At her hearing before the Board, the Veteran's representative indicated that the Veteran had major depression, in part, due to her service-connected disabilities, to include her service-connected right wrist.  The RO most recently considered an increased rating for the Veteran's already service-connected major depression in an August 2015 supplemental statement of the case.  As this claim is already before the RO, no referral is necessary, and the RO must continue with its adjudication of that issue, to include certifying the claim to the Board for appellate review. 


REMAND

With regard to the issues on appeal, an August 2014 supplemental statement of the case only evaluated the Veteran's increased rating claims based on VA treatment records dated through April 2011 and failed to review and consider VA treatment records from April 2011 to the present, to include records from the Fayetteville, North Carolina VA Medical Center (VAMC) and the Wilkes-Barre VAMC.  As the RO has not reviewed this evidence in the first instance, the Board is precluded from doing so, and a remand is required.

In a September 2013 notice of disagreement and a September 2014 statement in support of her claim, the Veteran informed VA that she moved to Pennsylvania in December 2011 and began treatment at the Wilkes-Barre VAMC.  In August 2015, the RO associated these medical records with the Veterans Benefits Management System (VBMS), however, the records scanned and associated with the Veteran's electronic claims file are missing numerous pages.  On remand, the RO must ensure that the Veteran's treatment records from the Wilkes-Barre VAMC from December 2011 to the present are associated with the evidence of record in their entirety.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the electronic claims file by the RO.

Regardless of the Veteran's response, as numerous pages are missing from the records from Wilkes-Barre VAMC, the RO must associate with the evidence of record all VA treatment records from the Wilkes-Barre VAMC from December 2011 to the present.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims, to include consideration of the VA treatment records from April 2011 to the present, to include records from the Fayetteville, North Carolina VA Medical Center (VAMC) and the Wilkes-Barre VAMC.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

